          Case 3:20-cv-02084-DEB Document 5 Filed 10/23/20 PageID.25 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   AMOR M,                                             Case No.: 20-cv-2084-DEB
12                                      Plaintiff,
                                                         ORDER GRANTING APPLICATION
13   v.                                                  TO PROCEED IN FORMA
                                                         PAUPERIS
14   COMMISSIONER OF SOCIAL
     SECURITY,
15                                                       [DKT. NO. 2]
                                      Defendant.
16
17
             Before the Court is Plaintiff Amor M.’s Application to Proceed with her Complaint
18
     in forma pauperis. Dkt. No. 2. A court may authorize the commencement of a suit without
19
     prepayment of fees if the plaintiff submits an affidavit, including a statement of all her
20
     assets, showing she is unable to pay the filing fee. See 28 U.S.C. § 1915(a). The affidavit
21
     must “state the facts as to [the] affiant’s poverty with some particularity, definiteness and
22
     certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981) (internal
23
     quotations omitted). An affidavit is sufficient if it shows the applicant cannot pay the fee
24
     “and still be able to provide himself [or herself] and dependents with the necessities of
25
     life.” Id. (internal quotations omitted).
26
             Here, Plaintiff’s application states she is unemployed, has limited assets, and
27
     $1,795.80.00 in monthly income. Dkt. No. 2 at 2. Plaintiff’s only assets are a checking
28

                                                     1
                                                                                     20-cv-2084-DEB
       Case 3:20-cv-02084-DEB Document 5 Filed 10/23/20 PageID.26 Page 2 of 2



 1   account, with a balance of $7, and a 2014 Chevrolet Impala LT valued at $7,000. Id. at 2–
 2   3. Plaintiff’s monthly expenses average $1,710.00 and include housing, food, car
 3   insurance, vehicle and credit card installment payments, and a storage unit. Id. at 4–5.
 4   Based on the foregoing, the Court finds Plaintiff has sufficiently shown she lacks the
 5   financial resources to pay the filing fee. Accordingly, Plaintiff’s Application to Proceed
 6   with the Complaint in forma pauperis is GRANTED.
 7         IT IS SO ORDERED.
 8   Dated: October 23, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                  20-cv-2084-DEB
